United States Court of Appeals,

                               Fifth Circuit.

          Nos. 94-40643, 94-40644, 94-40645 and 94-40646

                             Summary Calendar.

                     Chang Lian ZHENG, Petitioner,

                                     v.

        IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

                      Zhang XIN-JIE, Petitioner,

                                     v.

        IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

                          Yu Bao CHUN, Petitioner,

                                     v.

        IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

                      Chen Yee WANG, Petitioner,

                                     v.

        IMMIGRATION AND NATURALIZATION SERVICE, Respondent.

                               Feb. 15, 1995.

Petitions for Review of Orders of the Board of Immigration Appeals.

Before KING, JOLLY and DeMOSS, Circuit Judges.

      PER CURIAM:

      In each of these cases, the Petitioner, a citizen of the

People's Republic of China ("China"), petitions for review of an

Order by the Board of Immigration Appeals ("the Board"), which

determined   that   such    Petitioner     had   failed   to   demonstrate   a

well-founded fear of persecution as set forth in the Immigration

and   Nationality   Act    ("the   Act")   and   accordingly     denied   such


                                      1
Petitioner's request for asylum and withholding of deportation.

Each Petitioner asserts that the Board erred in its factual finding

that he is not a "refugee" within the meaning of Section 101(a)(42)

of the Act and that the Board erred as a matter of law in relying

on the reasoning of Matter of Chang, Int.Dec. 3107 (BIA 1989) and

Matter of G, Int.Dec. 3215 (BIA 1993) in determining his claim of

refugee status as to the forced abortion/forced sterilization

policies of China.

       The Board's factual finding that an alien is not eligible for

consideration for asylum must be upheld if it is supported by

substantial evidence. Castillo-Rodriguez v. INS, 929 F.2d 181, 183

(5th Cir.1991).    To reverse the Board's decision, Petitioner must

show "that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution." INS v. Elias-Zacarias, 502 U.S. 478, ----, 112 S. Ct.
812, 817, 117 L. Ed. 2d 38 (1992).          We will not reverse a finding

simply because we differ with the Board's evaluations of the facts.

Castillo-Rodriguez, 929 F.2d at 184;           and will uphold the Attorney

General's    determination      whether   to    grant   asylum    unless    the

petitioner shows that the action was arbitrary, capricious, or an

abuse of discretion.     Id.

      We have carefully reviewed the briefs and the Board's Order

and   have   concluded   that   the   Board's     determination    that    each

Petitioner was not entitled to asylum must be upheld.

       The Act vests sole discretion as to the granting of asylum to

"refugees" in the Attorney General, who has by regulation delegated


                                      2
that authority to the Board.        While Petitioners have demonstrated

various proposals to change the criteria defined in Matter of Chang

and   Matter   of   G   for   use   in       Chinese   forced   abortion/forced

sterilization asylum claims, those proposals have unfortunately

never been implemented.       The criteria described in Matter of Chang

and Matter of G are neither arbitrary nor capricious and are well

within the discretion vested in the Attorney General by the Act.

Accordingly, we are unable to conclude that the Board erred as a

matter of law in relying on such cases.

      For the foregoing reasons, each of the Petitions for Review is

DENIED.




                                         3